UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 26, 2014 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission File Number 1 – 9482 HANCOCK FABRICS, INC. (Exact name of registrant as specified in its charter) Delaware 64-0740905 (State or other jurisdiction (I.R.S. Employer of incorporation or organization ) Identification No.) One Fashion Way, Baldwyn, MS (Address of principal executive offices) (Zip Code) (662) 365-6000 Registrant’s telephone number, including area code Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer (Do not check if a smaller reporting company) [ ] Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of June 4, 2014, there were 21,652,533, shares of Hancock Fabrics, Inc. $.01 par value common stock outstanding. Table of Contents Hancock Fabrics, Inc., INDEX TO FORM 10-Q Part I. Financial Information Page Item 1. Condensed Financial Statements (unaudited) Consolidated Balance Sheets as of April 26, 2014, April 27, 2013, and January 25, 2014 3 Consolidated Statements of Operations and Comprehensive Loss for the Thirteen Weeks Ended April 26, 2014 and April 27, 2013 4 Consolidated Statement of Shareholders’ Equity for the Thirteen Weeks Ended April 26, 2014 5 Consolidated Statements of Cash Flows for the Thirteen Weeks Ended April 26, 2014 and April 27, 2013 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures about Market Risks 19 Item 4. Controls and Procedures 20 Part II. Other Information Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Mine Safety Disclosures 21 Item 5. Other Information 21 Item 6. Exhibits 21 Signatures 22 2 PART I. FINANCIAL INFORMATION ITEM 1. CONDENSED FINANCIAL STATEMENTS HANCOCK FABRICS, INC. CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands, except for share amounts) April 26, April 27, January 25, Assets Current assets: Cash and cash equivalents $ 1,918 $ 2,315 $ 1,806 Receivables, less allowance for doubtful accounts 4,031 3,796 5,259 Inventories, net 106,837 100,191 107,180 Prepaid expenses 3,137 2,596 2,107 Total current assets 115,923 108,898 116,352 Property and equipment, net 33,176 33,238 33,409 Goodwill 2,880 2,880 2,880 Other assets 2,228 2,632 2,431 Total assets $ 154,207 $ 147,648 $ 155,072 Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ 18,572 $ 17,334 $ 20,466 Accrued liabilities 12,514 13,854 13,742 Total current liabilities 31,086 31,188 34,208 Long-term debt obligations, net 82,003 69,338 78,691 Capital lease obligations 2,557 2,740 2,605 Postretirement benefits other than pensions 2,771 2,493 2,728 Pension and SERP liabilities 27,352 34,073 28,407 Other liabilities 5,496 5,509 5,351 Total liabilities 151,265 145,341 151,990 Commitments and contingencies Shareholders' equity: Common stock, $.01 par value; 80,000,000 shares authorized; 35,118,436, 35,038,610, and 35,116,436 issued and 21,642,853 21,602,055 and 21,641,004 outstanding, respectively 351 351 351 Additional paid-in capital 91,533 90,877 91,360 Retained earnings 94,033 95,959 94,484 Treasury stock, at cost, 13,475,583, 13,436,555, and 13,475,432 shares held, respectively ) ) ) Accumulated other comprehensive loss ) ) ) Total shareholders' equity 2,942 2,307 3,082 Total liabilities and shareholders' equity $ 154,207 $ 147,648 $ 155,072 See accompanying notes to consolidated financial statements. (1) From audited balance sheet included in our annual report on Form 10-K for the fiscal year ended January 25, 2014. 3 HANCOCK FABRICS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (unaudited) (in thousands, except per share amounts) Thirteen Weeks Ended April 26, Thirteen Weeks Ended April 27, Net sales $ 62,994 $ 63,741 Cost of goods sold 34,559 34,764 Gross profit 28,435 28,977 Selling, general and administrative expenses 26,560 26,799 Depreciation and amortization 960 889 Operating income 915 1,289 Interest expense 1,366 1,756 Loss before income taxes ) ) Income taxes - - Net loss $ ) $ ) Other comprehensive income Minimum pension, SERP and OPEB liabilities, net of taxes of $0 $ 139 $ 139 Comprehensive loss $ ) $ ) Basic and diluted loss per share: Net loss per common share, basic and diluted $ ) $ ) Weighted average shares outstanding, basic and diluted 20,881 20,440 See accompanying notes to consolidated financial statements. 4 HANCOCK FABRICS, INC. CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY (unaudited) (in thousands, except for Common Stock Additional Paid-in Retained Treasury Stock Accumulated Other Comprehensive Total Shareholders' number of shares) Shares Amount Capital Earnings Shares Amount Income (Loss) Equity Balance January 25, 2014 35,116,436 $ 351 $ 91,360 $ 94,484 ) $ ) $ ) $ 3,082 Net loss ) ) Minimum pension, SERP andOPEB liabilities, net of taxes of $0 139 139 Issuance of restricted stock 2,000 - - - Purchase of treasury stock ) (1 ) (1 ) Stock-based compensation expense 173 173 Balance April 26, 2014 35,118,436 $ 351 $ 91,533 $ 94,033 ) $ ) $ ) $ 2,942 See accompanying notes to consolidated financial statements. 5 Hancock Fabrics, Inc. Consolidated Statements of Cash Flows (unaudited) Thirteen Weeks Ended (in thousands) April 26, April 27, Cash flows used in operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to cash flows used in operating activities Depreciation and amortization, including cost of goods sold 1,171 1,195 Amortization of deferred loan costs 178 184 Amortization of note discount - 379 Stock-based compensation 173 159 Inventory valuation reserve ) 265 Other 13 19 Change in assets and liabilities: Receivables and prepaid expenses 198 ) Inventories 524 697 Other assets - ) Accounts payable ) ) Accrued liabilities ) ) Postretirement benefits other than pensions ) ) Pension and SERP liabilities ) ) Other liabilities 152 ) Net cash used in operating activities ) ) Cash flows from investing activities: Additions to property and equipment ) ) Proceeds from the disposition of property and equipment 81 10 Net cash used in investing activities ) ) Cash flows from financing activities: Net borrowings (payments) on credit facilities 3,312 ) Other ) ) Net cash provided by (used in) financing activities 3,269 ) Increase (decrease) in cash and cash equivalents 112 ) Cash and cash equivalents: Beginning of period 1,806 4,062 End of period $ 1,918 $ 2,315 Supplemental disclosures: Cash paid during the period for: Interest $ 1,204 $ 1,360 Contributions to the defined benefit pension plan 1,175 1,175 Income taxes - - Non-cash activities: Noncash change in funded status of benefit plans $ 139 $ 139 See accompanying notes to consolidated financial statements. 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 1 – BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization Hancock Fabrics, Inc. (“Hancock” or the “Company”) is a specialty retailer committed to nurturing creativity through a complete selection of fashion and home decorating textiles, crafts, sewing accessories, needlecraft supplies and sewing machines. As of April 26, 2014, Hancock operated 260 stores in 37 states and an internet store under the domain name hancockfabrics.com. Hancock conducts business in one operating business segment. References herein to “Hancock,” the “Company,” “Registrant,” “we,” “our” or “us” refer to Hancock Fabrics, Inc. and its subsidiaries unless the context specifically indicates otherwise. References herein to first quarter 2014 and first quarter 2013 are for the 13 week periods ended April 26, 2014 and April 27, 2013, respectively. The board of directors of the Company has approved submitting a proposal to the Company stockholders at its 2014 annual meeting to be held on August 15, 2014, to approve an amendment to its certificate of incorporation for the purpose of effecting a thousand for one reverse stock split.In lieu of issuing any fractional post-reverse stock split shares that would result from the reverse stock split, the Company would make a cash payment for any fractional share interest based on $1.20 per pre-reverse split share.If approved, the Company expects the reverse stock split to reduce the number of holders of its common stock in order to permit the Company to terminate the registration of its common stock under the Securities Exchange Act of 1934, as amended and its requirement to file periodic and other reports with the Securities and Exchange Commission (“SEC”). As further detailed in the preliminary proxy statement on Schedule 14A filed with the SEC on May 9, 2014, the board of directors may choose not to proceed with this transaction for a variety of reasons including, but not limited to, higher than anticipated costs, increased leverage or other reasons, as applicable. Basis of Presentation We maintain our financial records on a 52-53 week fiscal year ending on the last Saturday in January with each new fiscal year commencing on the Sunday thereafter. All quarters consist of 13 weeks except for one 14 week quarter in 53 week years. The accompanying unaudited Consolidated Financial Statements should be read in conjunction with our audited Consolidated Financial Statements and accompanying notes in our Annual Report on Form10-K for the year ended January 25, 2014 filed with the SEC on April 25, 2014. The accompanying (a)consolidated balance sheet as of January 25, 2014, has been derived from audited financial statements, and (b)the unaudited consolidated interim financial statements have been prepared pursuant to SEC Rule10-01 of RegulationS-X. Accordingly, certain information and note disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”) have been condensed or omitted pursuant to those rules and regulations from the interim financial statements, although we believe that the disclosures made are adequate to make the information not misleading. The unaudited results of operations for the interim periods shown in these financial statements are not necessarily indicative of operating results for the entire year. In the opinion of management, the accompanying unaudited Consolidated Financial Statements recognize all adjustments of a normal recurring nature considered necessary to fairly state our consolidated financial position as of April 26, 2014 and April 27, 2013, and our consolidated results of operations and cash flows for the thirteen weeks ended April 26, 2014, and April 27, 2013. 7 The unaudited Consolidated Financial Statements have been prepared in accordance with GAAP applicable to a going concern. Except as otherwise disclosed, these principles assume that assets will be realized and liabilities will be discharged in the ordinary course of business. NOTE 2 – EMPLOYEE BENEFIT PLANS Retirement Plans. The following summarizes the net periodic benefit cost for Hancock’s defined benefit pension retirement plan and its postretirement health care benefit plan for the thirteen weeks ended April 26, 2014 and April 27, 2013 (in thousands): Retirement Plan Postretirement Benefit Plan Thirteen Weeks Ended Thirteen Weeks Ended April 26, April 27, April 26, April 27, Service costs $ 149 $ 153 $ 13 $ 18 Interest cost 1,022 1,008 33 28 Expected return on assets ) ) - - Amortization of prior service costs - - ) ) Recognized net actuarial (gain) loss 339 367 ) ) Net periodic benefit cost $ 477 $ 518 $ ) $ ) At April 26, 2014, the fair value of the assets held by the pension plan was $65.0 million reflecting a $1.0 million increase from January 25, 2014. A cash contribution to the pension plan of $1.2 million is included in that increase. Service costs consist of administrative expenses paid out of the pension trust. NOTE 3 – NET EARNINGS (LOSS) PER SHARE Net earnings (loss) per share is presented for basic and diluted earnings per share. Basic earnings per share excludes dilution and is computed by dividing income available to holders of common stock by the weighted-average number of common shares outstanding for the period. Diluted earnings per share reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the earnings of the Company. As of April 26, 2014, there were outstanding warrants for 9,838,000 shares with exercise prices of $0.59, stock options for 1,805,590 shares with a weighted average exercise price of $1.13, and approximately 1,119,000 restricted stock units and restricted stock which would be included in the computation of common stock equivalents for diluted earnings per share, if the impact was not anti-dilutive. 8 COMPUTATION OF LOSS PER SHARE Thirteen Weeks Ended (in thousands, except for share and per share amounts) April 26, April 27, Basic and diluted loss per share: Net loss $ ) $ ) Weighted average number of common shares outstanding during period Basic and diluted loss per share $ ) $ ) Using the Treasury Stock method, the number of shares excluded from the diluted loss per share calculation totaled approximately 12.8 million and 15.2 million for the first quarter of 2014 and 2013. NOTE 4 – LONG-TERM DEBT OBLIGATIONS On November 15, 2012, the Company entered into an amended and restated loan and security agreement with its direct and indirect subsidiaries, General Electric Capital Corporation, as working capital agent, GA Capital, LLC, as term loan agent, and the lenders party thereto, which expires on November 15, 2016. The amended and restated loan and security agreement amends and restates the Company’s loan and security agreement dated as of August 1, 2008, and provides senior secured financing of $115 million, consisting of (a) an up to $100.0 million revolving credit facility (the "Revolver"), which includes a letter of credit sub-facility of up to $20.0 million, and (b) an up to $15.0 million term loan facility (the "Term Loan"). The level of borrowings available is subject to a borrowing base computation, as defined in the amended and restated loan and security agreement, which includes credit card receivables, inventory, and real property. Principal amounts outstanding under both the Revolver and the Term Loan bear interest at a rate equal to, at the option of the borrowers, either (a) a LIBOR rate determined by reference to the offered rate for deposits in dollars for the interest period relevant to such borrowing (the “Eurodollar Rate”), or (b) a prime rate, in each case plus an applicable margin and adjusted for certain additional costs and fees. As of April 26, 2014, the applicable margin for borrowings under the Revolver is 2.25% with respect to the Eurodollar Rate and 1.25% with respect to the prime rate loans and under the Term Loan is 10.0% with respect to the Eurodollar Rate and 9.0 % with respect to the prime rate loans. The Revolver and Term Loan are collateralized by a fully perfected first priority security interest in all of the existing and after acquired real and personal tangible and intangible assets of the Company. As of April 26, 2014, the Company had outstanding borrowings under the Revolver of $58.8 million and $15.0 million under the Term Loan, and amounts available to borrow of $13.1 million. At April 26, 2014, Hancock had commitments under the above credit facility of $1.0 million, under documentary letters of credit, which support purchase orders for merchandise. Hancock also has standby letters of credit to guarantee payment of potential insurance claims and freight charges. These letters of credit amounted to $5.2 million as of April 26, 2014. On November 20, 2012, the Company exchanged approximately $16.4 million aggregate principal amount of the Company’s outstanding $21.6 million of Floating Rate Series A Secured Notes (the “Existing Notes”) originally issued pursuant to an Indenture dated as of June 17, 2008 (the “2008 Indenture”) between the Company and Deutsche Bank National Trust Company (“DBNTC”), as trustee thereunder, for (a) the Company’s Floating Rate Series A Secured Notes Due 2017 in an aggregate principal amount of approximately $8.2 million (the “New Notes”) issued pursuant to an indenture dated as of November 20, 2012 between the Company and DBNTC, as trustee thereunder (the “New Indenture”), and (b) cash consideration in the aggregate amount of approximately $8.2 million. After completion of the exchange, approximately $5.1 million aggregate principal amount of Existing Notes remained outstanding. 9 On January 31, 2013, the Company retired the remaining $5.1 million of Existing Notes outstanding, with funds from the Revolver, and wrote off the related unamortized discount of $379,000. The New Notes bear interest at a variable rate, adjusted quarterly, equal to a LIBOR rate plus 12% per annum until maturity on November 20, 2017. Under the terms of the New Indenture, the Company is required to pay interest on the New Notes in cash quarterly in arrears on February 20, May 20, August 20 and November 20 of each year. The New Notes and the related guarantees provided by certain subsidiaries of the Company are secured by a lien on substantially all of the Company’s and the subsidiary guarantors’ assets, in each case, subject to certain prior liens and other exceptions, but the New Notes are subordinated in right of payment in certain circumstances to all of the Company’s existing and future senior indebtedness, including the Company’s Amended and Restated Loan and Security Agreement, dated as of November 15, 2012. As of April 26, 2014, the Company had an outstanding balance of $8.2 million on the New Notes. NOTE 5 – SUBSEQUENT EVENTS The Company has evaluated subsequent events through the date on which this report was issued and determined there were no subsequent events that required adjustment or disclosure in connection with the financial statements for the period ended April 26, 2014. ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with the consolidated financial statements as of and for the thirteen weeks ended April 26, 2014, including the notes to those statements, appearing elsewhere in this report. We also suggest that management’s discussion and analysis appearing in this report be read in conjunction with the management’s discussion and analysis and consolidated financial statements included in our Annual Report on Form 10-K for the fiscal year ended January 25, 2014 filed with the Securities and Exchange Commission (“SEC”) on April 25, 2014. Our fiscal year ends on the last Saturday in January and refers to the calendar year ended immediately prior to such date, which contained the substantial majority of the fiscal period (e.g., “fiscal 2013” or “2013” refers to the fiscal year ended January25, 2014). Fiscal years consist of 52weeks, comprised of four 13-week fiscal quarters, unless noted otherwise. References herein to first quarter 2014 and first quarter 2013 are for the 13 week periods ended April 26, 2014 and April 27, 2013, respectively . References herein to “Hancock,” the “Company,” “Registrant,” “we,” “our” or “us” refer to Hancock Fabrics, Inc. and its subsidiaries unless the context specifically indicates otherwise. Forward Looking Statements This Quarterly Report on Form 10-Q (“Quarterly Report”) contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended (the Exchange Act). Such statements are not historical facts and reflect our current views regarding matters such as operations and financial performance. In general, forward-looking statements are identified by such words or phrases as “anticipates,” “believes,” “approximates,” “estimates,” “expects,” “intends” or “plans” or the negative of those words or other terminology. Forward-looking statements involve inherent risks and uncertainties; our actual results could differ materially from those expressed in our forward-looking statements. 10 The risks and uncertainties, either alone or in combination, that could cause our actual results to differ from those expressed in our forward-looking statements include, but are not limited to, those that are discussed in our Annual Report on Form 10-K filed with the SEC on April 25, 2014 under Item 1A. Risk Factors. Forward-looking statements speak only as of the date made, and neither Hancock nor its management undertakes any obligation to update or revise any forward-looking statement. Our Business Hancock Fabrics, Inc. is a specialty retailer committed to nurturing creativity through a complete selection of fashion and home decorating textiles, sewing accessories, needlecraft supplies and sewing machines. We are one of the largest fabric retailers in the United States, operating as of April 26, 2014, 260 stores in 37 states and an internet store under the domain name hancockfabrics.com. Our stores present a broad selection of fabrics and notions used in apparel sewing, home decorating and quilting projects. None of the information on the website referenced above is incorporated by reference into our reports filed with, or furnished to, the Securities and Exchange Commission. Overview Financial Summary: ● Net sales for the first quarter of fiscal 2014 were $63. 0 million compared to $63
